UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 033-60190 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-20377 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-53957 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-89771 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-95427 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-97011 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-134433 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-180162 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Firstbank Corporation (Exact name of registrant as specified in its charter) Michigan 38-2633910 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 311 Woodworth Avenue Alma, Michigan (Address of Principal Executive Offices) (Zip Code) Stock Option and Restricted Stock Plan of 1993 Firstbank Corporation Amended and Restated 401(k) and Employee Stock Ownership Plan Firstbank Corporation Stock Option and Restricted Stock Plan of 1997 Firstbank Corporation Employee Stock Purchase Plan of 1999 Firstbank Corporation 2006 Stock Compensation Plan Firstbank Corporation 401(k) Plan (Full title of the plan) Thomas R. Sullivan President and Chief Executive Officer Firstbank Corporation 311 Woodworth Avenue Alma, Michigan 48801 (Name and address of agent for service) (989) 463-3131 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b- 2 of the Exchange Act. Large accelerated filer Accelerated filer X Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company EXPLANATORY NOTE DEREGISTRATION OF SECURITIES Firstbank Corporation (the “ Company
